Order issued January 8, 2013




                                              In The




                                       No. 05-12-00525-CV


                 TEXAS DEPARTMENT OF PUBLIC SAFETY, Appellant

                                                V.

                                 JORDAN LEE FOSTER, Appellee


                       On Appeal from the 354th Judicial District Court
                                    Hunt County, Texas
                               Trial Court Cause No. 76,266


                                          ORDER
       On October 28, 2005, Foster was indicted for the offense of aggravated sexual assault of a

child younger than fourteen years of age in cause number 23,241. On September 18, 2006, the State

filed a motion to dismiss this cause in the 354th Judicial District Court. The district court granted

the State’s motion to dismiss.

       Also, on September 18, 2006, in cause number 0602268, Foster was charged by information

for the offense of assault causing bodily injury to another. Foster pleaded nolo contendre to the

offense. The county court deferred Foster’s adjudication and ordered that he be placed on

community supervision for twenty-four months. On December 9, 2010, the county court signed an

order of non-disclosure in cause number "CR0602268."
       On December 14, 2010, Foster filed a petition for expunction in the 354th Judicial District

Court. At the top of the petition, the cause number was typed as "23,241," however, this was crossed

out and the cause number "76,266" was handwritten above it. The petition requested expunction of

all records and files relating to the offense of aggravated sexual assault of a child in cause number

23,241. On December 2, 2011, the district court signed an order that granted Foster’s petition for

expunction with respect to the offense of"Assault Causing Bodily Injury," cause number "23,241,"

in the "354th Judicial District Court." The order lists the expunged offense as assault causing bodily

injury, but lists the cause number and court associated with the offense of aggravated sexual assault

of a child younger than fourteen years of age.

       This Court ORDERS the district court to enter an order, making findings of fact as to the

specific cause number and offense it expunged, and to file a supplemental clerk’s record within

THIRTY DAYS of the date of this order.

       The appeal is ABATED to allow the district court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order.